

	

		II

		109th CONGRESS

		1st Session

		S. 1843

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish a strong Federal officer appointed by the

		  President focused exclusively on the official and effective use of Federal

		  resources in southeast Louisiana for Hurricane Katrina recovery, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Louisiana Katrina Recovery Act of

			 2005.

		2.DefinitionsIn this Act:

			(1)AdministratorThe

			 term Administrator means the Louisiana Katrina Recovery

			 Administrator.

			(2)AgencyThe

			 term agency has the meaning given under section 551(1) of title 5,

			 United States Code.

			(3)OfficeThe

			 term Office means the Office of the Louisiana Katrina Recovery

			 Administrator.

			(4)RecoveryThe

			 term recovery includes relief, rebuilding, and

			 reconstruction.

			3.Establishment

			(a)EstablishmentThere

			 is established within the Executive Office of the President, the Office of the

			 Louisiana Katrina Recovery Administrator.

			(b)Administrator

				(1)AppointmentThe

			 Louisiana Katrina Recovery Administrator shall be the head of the Office. Not

			 later than 30 days after the date of enactment of this Act, the President shall

			 appoint the Administrator.

				(2)QualificationsThe

			 individual appointed as Administrator—

					(A)shall be a United

			 States citizen at least 30 years of age; and

					(B)shall be

			 appointed on the basis of—

						(i)extensive

			 business and management experience;

						(ii)demonstrated

			 political independence and integrity; and

						(iii)independence

			 from financial interests associated with recovery from Hurricane Katrina in

			 Louisiana.

						4.Authorities and

			 functions

			(a)In

			 generalThe Administrator

			 shall—

				(1)provide

			 leadership in—

					(A)developing a plan

			 for the recovery of areas in Louisiana adversely impacted by Hurricane Katrina;

			 and

					(B)ensuring

			 accountability and transparency of recovery efforts;

					(2)have management

			 and oversight authority of all agencies in all Federal activities and the use

			 of Federal resources relating to the recovery from Hurricane Katrina in

			 Louisiana;

				(3)ensure the

			 activities and resources referred to under paragraph (2) are performed and used

			 in the most efficient and effective manner practicable;

				(4)coordinate the

			 efforts of the Federal Government and the State and local governments of

			 Louisiana in the recovery from Hurricane Katrina in Louisiana; and

				(5)after

			 consultation with the relevant head of an agency, have the authority to—

					(A)if necessary to

			 ensure streamlined Federal action and avoid unnecessary bureaucratic delays in

			 long-term recovery efforts, direct the head of an agency to exercise any

			 administrative waiver authority of that agency relating to a requirement of

			 Federal law, including any waiver authority under section 301 of the Robert T.

			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141);

			 and

					(B)extend any such

			 waiver for any period until the termination of the Office.

					(b)Chairperson of

			 the Interagency Working Group

				(1)EstablishmentThere

			 is established the Louisiana Katrina Interagency Working Group (in this

			 subsection referred to as the Working Group). The Administrator

			 shall be the Chairperson of the Working Group.

				(2)FunctionsThe

			 Working Group shall coordinate with the Administrator to carry out this

			 Act.

				(3)MembersThe

			 Working Group shall include—

					(A)the Secretary of

			 Housing and Urban Development;

					(B)the Secretary of

			 Commerce;

					(C)the Secretary of

			 Education;

					(D)the Secretary of

			 Labor;

					(E)the Secretary of

			 Agriculture;

					(F)the Administrator

			 of the Small Business Administration;

					(G)the Director of

			 the Environmental Protection Agency; and

					(H)any other head of

			 an agency as determined by the President.

					(4)TerminationThe

			 Working Group shall terminate on the date of the termination of the

			 Office.

				5.Administrative

			 and support servicesThe

			 President shall provide administrative and support services (including

			 personnel) for the Office.

		6.Louisiana

			 Katrina Advisory Board

			(a)EstablishmentThere

			 is established the Louisiana Katrina Advisory Board (in this section referred

			 to as the Board).

			(b)MembershipThe

			 Board shall be comprised of 6 members, none of whom shall be an elected

			 official, and of whom—

				(1)2 shall be

			 appointed by the President;

				(2)2 shall be

			 appointed by the Governor of the State of Louisiana;

				(3)1 shall be

			 appointed by the mayor of the city of New Orleans; and

				(4)2 shall be

			 appointed by a majority of the parish presidents of Jefferson, Plaquemines, St.

			 Bernard, St. Tammany, and Washington Parishes, Louisiana.

				(c)DutiesThe

			 Board shall provide advice and recommendations to the Administrator to carry

			 out the purposes of this Act.

			(d)ChairpersonThe

			 Administrator shall designate 1 member as Chairperson of the Board.

			(e)Powers of the

			 Board

				(1)HearingsThe

			 Board may hold such hearings, sit and act at such times and places, take such

			 testimony, and receive such evidence as the Board considers advisable to carry

			 out this section.

				(2)Information

			 from federal agenciesThe Board may secure directly from any

			 Federal department or agency such information as the Board considers necessary

			 to carry out this section. Upon request of the Chairperson of the Board, the

			 head of such department or agency shall furnish such information to the

			 Board.

				(3)Postal

			 servicesThe Board may use the United States mails in the same

			 manner and under the same conditions as other departments and agencies of the

			 Federal Government.

				(4)GiftsThe

			 Board may accept, use, and dispose of gifts or donations of services or

			 property.

				(f)Board Personnel

			 Matters

				(1)Compensation of

			 membersEach member of the Board who is not an officer or

			 employee of the Federal Government shall be compensated at a rate equal to the

			 daily equivalent of the annual rate of basic pay prescribed for level IV of the

			 Executive Schedule under section 5315 of title 5, United States Code, for each

			 day (including travel time) during which such member is engaged in the

			 performance of the duties of the Board. All members of the Board who are

			 officers or employees of the United States shall serve without compensation in

			 addition to that received for their services as officers or employees of the

			 United States.

				(2)Travel

			 expensesThe members of the Board shall be allowed travel

			 expenses, including per diem in lieu of subsistence, at rates authorized for

			 employees of agencies under subchapter I of chapter 57 of title 5, United

			 States Code, while away from their homes or regular places of business in the

			 performance of services for the Board.

				(3)Staff

					(A)In

			 generalThe Chairperson of the Board may, without regard to the

			 civil service laws and regulations, appoint and terminate an executive director

			 and such other additional personnel as may be necessary to enable the Board to

			 perform its duties. The employment of an executive director shall be subject to

			 confirmation by the Board.

					(B)CompensationThe

			 Chairperson of the Board may fix the compensation of the executive director and

			 other personnel without regard to chapter 51 and subchapter III of chapter 53

			 of title 5, United States Code, relating to classification of positions and

			 General Schedule pay rates, except that the rate of pay for the executive

			 director and other personnel may not exceed the rate payable for level V of the

			 Executive Schedule under section 5316 of such title.

					(C)Personnel as

			 federal employees

						(i)In

			 generalThe executive director and any personnel of the Board who

			 are employees shall be employees under section 2105 of title 5, United States

			 Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, 89A, 89B, and 90 of

			 that title.

						(ii)Members of

			 boardSubparagraph (A) shall not be construed to apply to members

			 of the Board.

						(4)Detail of

			 government employeesAny Federal Government employee may be

			 detailed to the Board without reimbursement, and such detail shall be without

			 interruption or loss of civil service status or privilege.

				(5)Procurement of

			 temporary and intermittent servicesThe Chairperson of the Board

			 may procure temporary and intermittent services under section 3109(b) of title

			 5, United States Code, at rates for individuals which do not exceed the daily

			 equivalent of the annual rate of basic pay prescribed for level V of the

			 Executive Schedule under section 5316 of such title.

				(g)Termination of

			 the BoardThe Board shall terminate on the date of the

			 termination of the Office of the Louisiana Katrina Recovery

			 Administrator.

			(h)Authorization

			 of AppropriationsThere are authorized to be appropriated such

			 sums as necessary to the Board to carry out this Act.

			7.Disapproval

			 resolutions

			(a)In

			 GeneralNotwithstanding any

			 other provision of this Act, if Congress enacts a joint resolution as provided

			 under this section—

				(1)a waiver under section 4(a)(5) shall not

			 take effect or cease to be in effect, as the case may be; or

				(2)notwithstanding

			 section 10(b), the Office shall terminate.

				(b)Contents of

			 ResolutionFor the purpose of subsection (a), the term

			 joint resolution means a joint resolution, the matter after the

			 resolving clause of which is only 1 of the following:

				

					That Congress

				disapproves the waiver extension under section 4(a)(5) of the Louisiana Katrina

				Recovery Act of 2005 relating to ______ (the blank space being appropriately

				filled in).”.

					The Congress

				disapproves the extension of termination under section 10(b) of the Louisiana

				Katrina Recovery Act of 2005, of which the President submitted notice to

				Congress on ______ (the blank space being filled in by the appropriate

				date).

					.

			(c)Referral to

			 CommitteeA resolution described in subsection (b) introduced in

			 the House of Representatives shall be referred to the Committee on Homeland

			 Security of the House of Representatives. A resolution described in subsection

			 (b) introduced in the Senate shall be referred to the Committee on Homeland

			 Security and Governmental Affairs of the Senate. Such a resolution may not be

			 reported before the 8th day after its introduction.

			(d)Discharge of

			 CommitteeIf the committee to which is referred a resolution

			 described in subsection (b) has not reported such resolution (or an identical

			 resolution) at the end of 15 calendar days after its introduction, such

			 committee shall be deemed to be discharged from further consideration of such

			 resolution and such resolution shall be placed on the appropriate calendar of

			 the House involved.

			(e)Floor

			 Consideration

				(1)In

			 generalWhen the committee to which a resolution is referred has

			 reported, or has been deemed to be discharged (under subsection (d)) from

			 further consideration of, a resolution described in subsection (b), it is at

			 any time thereafter in order (even though a previous motion to the same effect

			 has been disagreed to) for any Member of the respective House to move to

			 proceed to the consideration of the resolution, and all points of order against

			 the resolution (and against consideration of the resolution) are waived. The

			 motion is highly privileged in the House of Representatives and is privileged

			 in the Senate and is not debatable. The motion is not subject to amendment, or

			 to a motion to postpone, or to a motion to proceed to the consideration of

			 other business. A motion to reconsider the vote by which the motion is agreed

			 to or disagreed to shall not be in order. If a motion to proceed to the

			 consideration of the resolution is agreed to, the resolution shall remain the

			 unfinished business of the respective House until disposed of.

				(2)DebateDebate

			 on the resolution, and on all debatable motions and appeals in connection

			 therewith, shall be limited to not more than 10 hours, which shall be divided

			 equally between those favoring and those opposing the resolution. A motion

			 further to limit debate is in order and not debatable. An amendment to, or a

			 motion to postpone, or a motion to proceed to the consideration of other

			 business, or a motion to recommit the resolution is not in order. A motion to

			 reconsider the vote by which the resolution is agreed to or disagreed to is not

			 in order.

				(3)Vote on final

			 passageImmediately following the conclusion of the debate on a

			 resolution described in subsection (b), and a single quorum call at the

			 conclusion of the debate if requested in accordance with the rules of the

			 appropriate House, the vote on final passage of the resolution shall

			 occur.

				(4)Rulings of the

			 chair on procedureAppeals from the decisions of the Chair

			 relating to the application of the rules of the Senate or the House of

			 Representatives, as the case may be, to the procedure relating to a resolution

			 described in subsection (b) shall be decided without debate.

				(f)Coordination

			 With Action by Other HouseIf, before the passage by one House of

			 a resolution of that House described in subsection (b), that House receives

			 from the other House a resolution described in subsection (b) relating to the

			 same matter, then the following procedures shall apply:

				(1)The resolution of

			 the other House shall not be referred to a committee.

				(2)With respect to a

			 resolution described in subsection (b) of the House receiving the

			 resolution—

					(A)the procedure in

			 that House shall be the same as if no resolution had been received from the

			 other House; but

					(B)the vote on final

			 passage shall be on the resolution of the other House.

					(g)Rules of House

			 of Representatives and SenateThis subsection is enacted by

			 Congress—

				(1)as an exercise of

			 the rulemaking power of the Senate and House of Representatives, respectively,

			 and as such it is deemed a part of the rules of each House, respectively, but

			 applicable only with respect to the procedure to be followed in that House in

			 the case of a resolution described in subsection (b), and it supersedes other

			 rules only to the extent that it is inconsistent with such rules; and

				(2)with full

			 recognition of the constitutional right of either House to change the rules (so

			 far as relating to the procedure of that House) at any time, in the same

			 manner, and to the same extent as in the case of any other rule of that

			 House.

				8.Special

			 Inspector General for Relief and Reconstruction

			(a)Redesignation(1)Section 3001 of the

			 Emergency Supplemental Appropriations Act for Defense and for the

			 Reconstruction of Iraq and Afghanistan, 2004 (Public Law 108–106; 117 Stat.

			 1234; 5 U.S.C. App. 3 section 8G note) is amended—

					(A)in subsection (b), by striking

			 Office of the Special Inspector General for Iraq Reconstruction

			 and inserting Office of the Special Inspector General for Relief and

			 Reconstruction; and

					(B)in subsection (c)(1), by striking all

			 after “The head of the Office of the Special Inspector General” and inserting

			 “for Relief and Reconstruction is the Special Inspector General for Relief and

			 Reconstruction (in this section referred to as the ‘Inspector General’). If a

			 vacancy occurs after the service of the individual as provided under section

			 8(b) of the Louisiana Katrina Recovery Act of 2005, the Inspector General shall

			 be appointed by the President, by and with the advice and consent of the

			 Senate.”.

					(2)(A)The heading of such

			 section is amended to read as follows:

						

							3001.Special

				Inspector General for Relief and

				Reconstruction

							.

					(B)The heading of title III of such Act

			 is amended to read as follows:

						

							IIISPECIAL

				INSPECTOR GENERAL FOR RELIEF AND

				RECONSTRUCTION

							.

					(b)Continuation in

			 OfficeThe individual serving as the Special Inspector General

			 for Iraq Reconstruction as of the date of the enactment of this Act may

			 continue to serve as the Special Inspector General for Relief and

			 Reconstruction (with all additional duties and responsibilities as provided

			 under this Act) after that date without reappointment under paragraph (1) of

			 section 3001(c) of the Emergency Supplemental Appropriations Act for Defense

			 and for the Reconstruction of Iraq and Afghanistan, 2004, but remaining subject

			 to removal as specified in paragraph (4) of that section.

			(c)PurposesSubsection

			 (a) of such section is amended—

				(1)in paragraph (1),

			 by inserting and for Hurricane Katrina recovery activities after

			 Iraq Relief and Reconstruction Fund; and

				(2)in paragraph (3),

			 by striking the Secretary of State and the Secretary of Defense

			 and inserting the Secretary of State, the Secretary of Homeland

			 Security, the Secretary of Defense, and the heads of other Federal agencies, as

			 appropriate,.

				(d)Responsibilities

			 of Assistant Inspector General for AuditingSubsection (d) of

			 such section is amended to read as follows:

				

					(d)Assistant

				Inspectors General(1)The Inspector General

				shall, in accordance with applicable laws and regulations governing the civil

				service—

							(A)appoint 1 or more Assistant Inspectors

				General for Auditing who shall have the responsibility for supervising the

				performance of auditing activities relating to—

								(i)programs and operations supported

				by the Iraq Relief and Reconstruction Fund; and

								(ii)programs and operations relating

				to Hurricane Katrina recovery activities; and

								(B)appoint 1 or more Assistant Inspectors

				General for Investigations who shall have the responsibility for supervising

				the performance of investigative activities relating to such programs and

				operations.

							.

			(e)SupervisionSuch

			 section is further amended—

				(1)in subsection

			 (e)—

					(A)by striking paragraph (1)

			 and inserting the following:

						

							(1)(A)Except as provided in

				paragraph (2), the Inspector General shall report directly to, and be under the

				general supervision of, the Secretary of State and the Secretary of Defense

				with respect to activities relating to the Iraq Relief and Reconstruction

				Fund.

								(B)Except as provided in

				paragraph (2), the Inspector General shall report directly to, and be under the

				general supervision of, the Director of the Office of Management and Budget and

				the Secretary of Homeland Security with respect to activities relating to

				Hurricane Katrina recovery activities.

								;

				and

					(B)in paragraph

			 (2)—

						(i)by

			 striking Department of Defense, the Department of State, or the United

			 States Agency for International Development and inserting

			 Federal Government; and

						(ii)by

			 inserting and Hurricane Katrina recovery activities after

			 Iraq Relief and Reconstruction Fund;

						(2)in subsection

			 (f)—

					(A)in paragraph

			 (1)—

						(i)by

			 inserting (A) after (1);

						(ii)by

			 redesignating subparagraphs (A) through (E) as clauses (i) through (v),

			 respectively; and

						(iii)by adding at

			 the end the following:

							

								(B)It shall be the duty of the Inspector

				General to conduct and coordinate audits and investigations of the treatment,

				handling, and expenditure of amounts appropriated or otherwise made available

				for Hurricane Katrina recovery by the Federal Government, and of the programs,

				operations, and contracts carried out utilizing such funds, including—

									(i)the oversight and accounting of the

				obligation and expenditure of such funds;

									(ii)the monitoring and review of

				reconstruction activities funded by such funds;

									(iii)the monitoring and review of

				contracts funded by such funds;

									(iv)the monitoring and review of the

				transfer of such funds and associated information between and among

				departments, agencies, and entities of the United States, State and local

				governments, and private and nongovernmental entities;

									(v)the maintenance of records on the use

				of such funds to facilitate future audits and investigations of the use of such

				funds; and

									(vi)the monitoring of Federal grants and

				benefit programs.

									;

				and

						(B)in paragraph

			 (4)—

						(i)by

			 inserting (A) after (4);

						(ii)by

			 striking all after “cooperation of” and inserting “the inspectors general and

			 auditing entities of all other Federal departments and agencies.”; and

						(iii)by adding at

			 the end the following:

							

								(B)(i)The Inspector General

				shall ensure, to the greatest extent possible, that the activities of the

				Inspector General do not duplicate audits and investigations of inspectors

				general and other auditors of Federal departments and agencies, and State and

				local government entities.

									(ii)The Inspector General shall notify

				the inspector general of the relevant agency or department before initiating an

				audit or investigation relating to Hurricane Katrina activities.

									(iii)Nothing in this section shall be

				construed to limit the statutory authority of inspectors general to conduct

				audits or investigations relating to Hurricane Katrina

				activities.

									;

						(3)in subsection

			 (h)(4)(B), by striking Secretary of State or Secretary of

			 Defense and inserting Director of the Office of Management and

			 Budget and heads of relevant agencies; and

				(4)in subsection

			 (h)(5)—

					(A)by inserting

			 (A) after (5);

					(B)by inserting

			 for activities relating to Iraq after operation of such

			 offices; and

					(C)by adding at the

			 end the following:

						

							(B)The Secretary of Homeland Security

				shall provide the Inspector General with appropriate and adequate office space,

				together with such equipment, office supplies, and communications facilities

				and services as may be necessary for the operations of such offices for

				activities relating to Hurricane Katrina, and shall provide necessary

				maintenance services for such offices and equipment and facilities located

				therein.

							.

					(f)Reports

			 Relating to the Iraqi Relief and ReconstructionSubsection (i) of

			 such section is amended by adding at the end the following:

				

					(7)(A)The Inspector General

				shall also submit each report under this subsection to the Secretary of State

				and the Secretary of Defense.

						(B)(i)Not later than 30 days

				after receipt of a report under subparagraph (A), the Secretary of State and

				the Secretary of Defense may submit to the appropriate committees of Congress

				any comments on the matters covered by the report as the Secretary of State or

				the Secretary of Defense, as the case may be, considers appropriate.

							(ii)A report under this subparagraph may

				include a classified annex if the Secretary of State or the Secretary of

				Defense, as the case may be, considers it

				necessary.

							.

			(g)Reports

			 Relating to Hurricane Katrina Relief and

			 ReconstructionSubsection (j) of such section is amended to read

			 as follows:

				

					(j)Reports

				Relating to Hurricane Katrina Relief and Reconstruction(1)(A)At the end of each

				calendar quarter, beginning with the first full quarter after the date of

				enactment of the Louisiana Katrina Recovery Act of 2005, the Inspector General

				shall submit to the appropriate committees of Congress a report summarizing for

				the period of that quarter the activities of the Inspector General and of the

				Hurricane Katrina recovery activities of the Federal Government. Each report

				shall include, for the period covered by such report, a detailed statement of

				all obligations, expenditures, and revenues associated with recovery activities

				for Hurricane Katrina, including the following:

								(i)Obligations and expenditures of

				appropriated funds.

								(ii)Accounting of the costs incurred to

				date for Hurricane Katrina recovery, together with the estimate of the Federal

				Government’s costs to complete each project and each program.

								(iii)Operating expenses of any Federal

				departments, agencies, or entities receiving appropriated funds for Hurricane

				Katrina recovery activities.

								(iv)In the case of any contract described

				in paragraph (2)—

									(I)the amount of the contract or other

				agreement;

									(II)a brief discussion of the scope of

				the contract or other agreement;

									(III)a discussion of how the

				contracting department or agency identified, and solicited offers from,

				potential contractors to perform the contract, together with a list of the

				potential contractors that were issued solicitations for the offers; and

									(IV)the justification and approval

				documents on which was based the determination to use procedures other than

				procedures that provide for full and open competition.

									(B)The first quarterly report required

				to be submitted under subparagraph (A) shall also summarize activities for

				Hurricane Katrina recovery undertaken before that quarter.

							(2)A contract described in this

				paragraph is any major contract or other agreement that is entered into by any

				department or agency of the United States Government that involves the use of

				amounts appropriated or otherwise made available for Hurricane Katrina recovery

				with any public or private sector entity.

						(3)Not later than 45 days after the date

				of enactment of the Louisiana Katrina Recovery Act of 2005, the Inspector

				General shall submit to the appropriate committees of Congress an interim

				report on the status of Hurricane Katrina recovery activities of the Federal

				Government. The interim report shall include the following:

							(A)The operational activities of the

				Office of the Special Inspector General for Relief and Reconstruction.

							(B)The status of auditors and

				investigators deployed to Louisiana.

							(C)A strategic plan for oversight,

				including audits of no bid contracts.

							(D)Vulnerabilities identified and

				immediate actions to address such vulnerabilities.

							(E)Measures taken to coordinate

				interagency oversight elements.

							(4)Not later than March 31, 2006, and

				semiannually thereafter, the Inspector General shall submit to the appropriate

				committees of Congress a report meeting the requirements of section 5 of the

				Inspector General Act of 1978 (5 U.S.C. App.).

						(5)The Inspector General shall publish

				each report under this subsection on an accessible Federal Government Internet

				Web site.

						(6)Nothing in this subsection shall be

				construed to authorize the public disclosure of information that is—

							(A)specifically prohibited from

				disclosure by any other provision of law;

							(B)specifically required by Executive

				order to be protected from disclosure in the interest of national defense or

				national security or in the conduct of foreign affairs; or

							(C)a part of an ongoing criminal

				investigation.

							(7)(A)The Inspector General

				shall also submit each report under this subsection to the Director of the

				Office of Management and Budget, Secretary of Homeland Security, or heads of

				other appropriate agencies.

							(B)Not later than 30 days after receipt

				of a report under paragraph (1), the Director of the Office of Management and

				Budget and the heads of other appropriate agencies may submit to the

				appropriate committees of Congress any comments on the matters covered by the

				report as the Director of the Office of Management and Budget and heads of

				relevant agencies consider appropriate.

							(8)The Inspector General shall respond

				to any reasonable summons to appear and testify before any duly constituted

				committee of

				Congress.

						.

			(h)TransparencySubsection

			 (k) of such section is amended—

				(1)in paragraph (1),

			 by striking subsection (i), the Secretary of State and the Secretary of

			 Defense shall jointly and inserting subsection (i) or (j), the

			 Director of the Office of Management and Budget and the heads of the relevant

			 departments shall; and

				(2)in paragraph (2),

			 by striking subsection (j)(2) of comments on a report under subsection

			 (i), the Secretary of State and the Secretary of Defense shall jointly

			 and inserting subsection (i)(7)(B) or (j)(7)(B) of comments on a report

			 under subsection (i) or (j), the Director of the Office of Management and

			 Budget and the heads of relevant departments shall.

				(i)WaiverSubsection

			 (l) of such section is amended—

				(1)in paragraph (1),

			 by inserting or paragraph (1) or (3) of subsection (j) after

			 subsection (i); and

				(2)in paragraph (2),

			 by inserting or paragraph (1) or (3) of subsection (j) after

			 subsection (i) each place that term occurs.

				(j)Appropriate

			 Committees of CongressSubsection (m) of such section is

			 amended—

				(1)in paragraph (1),

			 by striking and Foreign Relations and inserting Foreign

			 Relations, and Homeland Security and Governmental Affairs; and

				(2)in paragraph (2),

			 by striking and International Relations and inserting

			 International Relations, and Homeland Security.

				(k)FundingSubsection

			 (n) of such section is amended by adding at the end the following:

				

					(3)There are authorized to be

				appropriated to the Office of the Special Inspector General for Relief and

				Reconstruction to carry out the responsibilities of the Special Inspector

				General relating to Hurricane Katrina recovery such sums as necessary for

				fiscal year

				2006.

					.

			(l)Application to

			 Louisiana and terminationSuch section is amended by striking

			 subsection (o) and inserting the following:

				

					(o)Application to

				LouisianaAny reference in this section to Hurricane Katrina

				recovery shall only apply with respect to Hurricane Katrina recovery in the

				State of Louisiana.

					(p)Termination(1)(A)The responsibilities of

				the Office of the Special Inspector General for Relief and Reconstruction with

				respect to the Iraq Relief and Reconstruction Fund shall terminate on the date

				that is 10 months after the date, as determined by the Secretary of State and

				Secretary of Defense, on which 80 percent of the amounts appropriated or

				otherwise made available to the Iraq Relief and Reconstruction Fund by chapter

				2 of title II of this Act have been obligated.

							(B)The responsibilities of the Office of

				the Special Inspector General for Relief and Reconstruction with respect to

				Hurricane Katrina recovery activities shall terminate 2 years after the date of

				enactment of the Louisiana Katrina Recovery Act of 2005.

							(2)The Office of the Special Inspector

				General for Relief and Reconstruction shall terminate on the later date

				occurring under subparagraph (A) or (B) of paragraph

				(1).

						.

			9.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as necessary to carry out this

			 Act.

		10.Termination of

			 office

			(a)In

			 GeneralThe Office and

			 position of Administrator shall terminate 2 years after the date of enactment

			 of this Act.

			(b)Extension of

			 Termination

				(1)In

			 generalThe President may extend the date of termination under

			 subsection (a) in accordance with this subsection.

				(2)Conditions of

			 extensionAny extension of termination under this

			 subsection—

					(A)shall not be

			 effective for any period occurring 5 years after the date of enactment of this

			 Act;

					(B)may not apply

			 retroactively if the Office and the position of Director have terminated under

			 this section;

					(C)shall not be

			 effective unless 60 days before the date on which a termination would occur the

			 President submits a notice to Congress of a determination to extend the

			 termination; and

					(D)subject to

			 subparagraph (A), shall be for a 6-month period.

					

